DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed December 30, 2020, with respect to claims 1, 3-5, and 7-17 have been fully considered and are persuasive.  The rejection of claims 1, 3-5, and 7-17 has been withdrawn. 
Applicant's arguments filed December 30, 2020, with respect to claims 18 and 19 have been fully considered but they are not persuasive. Applicant argues that previously cited JP 2009-154161 A to Makishima et al. (hereinafter “Makishima”) fails to teach the claimed “an outer nozzle housing that is slidably mounted on an inner nozzle housing so as to be movable relative to the inner nozzle housing between: a) a forward position in which discharge openings are covered, and b) a retracted position in which the discharge openings are not covered.” In support of this argument, Applicant sites Makishima’s disclosure that “it is only necessary that the nozzle can be moved in the direction of the component 3.” It would appear that Applicant suggests that the claimed relative movement is not met by Makishima since the movement in Makishima is dependent on the location of the component 3.  However, this inference is not persuasive. Makishima explicitly states, in paragraph [0040], that “the nozzle 1 is moved vertically upward and downward when the nozzle 6 is moved up and down.” And again, Makishima states, in paragraph [0040], that “the nozzle 1 can be relatively moved upward relative to the nozzle mounting portion 6.” 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2003/0111094 to Clatanoff et al. (hereinafter “Clatanoff”) in view of Makishima.
Clatanoff teaches a nozzle (16) for cleaning an optical fiber connector or adapter with a cleaning fluid (par. 31), the nozzle comprising: 

a nozzle tip (56) associated with the inner nozzle extension, wherein the nozzle tip defines a discharge opening (58) that communicates with the discharge passage of the associated inner nozzle extension; 
an outer nozzle housing (38) received over the inner nozzle housing, wherein the outer nozzle housing includes an outer nozzle extension (40) that extends over at least a portion of the nozzle tip; and 
a return flow path (62) at least partially defined between the head portion of the inner nozzle housing and the outer nozzle housing, wherein the inner nozzle housing includes at least one return passage in the base portion, and wherein the return flow path extends from a front end portion of the outer nozzle housing to the at least one return passage (Fig. 5).
Clatanoff does not teach that the outer nozzle housing is slidably mounted on the inner nozzle housing so as to be movable relative to the inner nozzle housing between: a) a forward position in which the plurality of outer nozzle extensions cover the discharge openings of the plurality of nozzle tips, and b) a retracted position in which the plurality of outer nozzle extensions do not cover the discharge openings of the plurality of nozzle tips. 
Makishima teaches an outer nozzle housing that is slidably mounted on an inner nozzle housing so as to be movable relative to the inner nozzle housing between: a) a forward position in which discharge openings are covered, and b) a retracted position in which the discharge openings are not covered (pars. [0023], [0040], [0041]). 
.
Allowable Subject Matter
Claims 1, 3-5, and 7-17 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in light of the claimed subject matter as a whole, a nozzle tip comprising a discharge tube that defines the discharge opening of the nozzle tip and a collar that securely holds the discharge tube, wherein the collar is removably coupled to the inner nozzle extension.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY M BLEVINS/Primary Examiner, Art Unit 2883